Citation Nr: 0936770	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-28 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to 
include as due to exposure to an herbicidal agent.

2.  Entitlement to an effective date prior to November 29, 
2004 for the grant of service connection for diabetes 
mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was previously remanded by the Board in 
February and June 2008 for additional development.

The issue of entitlement to service connection for 
sarcoidosis, to include as due to exposure to an herbicidal 
agent, is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  On November 29, 2005, the appellant filed his original 
claim seeking service connection for diabetes mellitus, type 
2, to include as due to exposure to an herbicidal agent.

2.  In April 2006, the RO issued a rating decision which 
granted service connection for diabetes mellitus, type 2, to 
include as due to exposure to an herbicidal agent, effective 
November 29, 2005.

3.  In a June 2006 rating decision, the effective date of the 
disability evaluation assigned to appellant's service-
connected diabetes mellitus, type 2, was amended to November 
29, 2004.

4.  The evidence of record does not show a claim, formal or 
informal, seeking service connection for diabetes mellitus, 
type 2, prior to November 29, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to November 29, 
2004, for the award of service connection for diabetes 
mellitus, type 2, to include as due to exposure to an 
herbicidal agent, have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155(a), 3.114, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(finding that "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  As discussed below, 
the appellant's contentions herein relate to his condition 
being diagnosed as diabetes mellitus, type 2, in June 1996.  
He has not alleged, nor does the record show, that he filed a 
claim seeking service connection for diabetes mellitus, type 
2, prior to November 29, 2005.  Accordingly, resolution of 
the appellant's earlier effective date claim is based 
completely on statutory interpretation.

Historically, the appellant served on active duty service 
from September 1968 to September 1971.  On November 29, 2005, 
the appellant filed his original claim seeking service 
connection for diabetes mellitus, type 2.  This claim was 
granted in April 2006 and a 20 evaluation was assigned 
thereto, effective from November 29, 2005.  In a June 2006 
rating decision, the effective date of the disability 
evaluation assigned to appellant's service-connected diabetes 
mellitus, type 2, was amended to November 29, 2004, after 
which the appellant perfected an appeal.  38 C.F.R. § 20.302 
(2008).  This claim was remanded by the Board in February and 
June 2008 for further development.  Herein, the appellant is 
seeking an effective date prior to November 29, 2004 for the 
grant of service connection for diabetes mellitus, type 2 
based upon submitted medical evidence demonstrating a 
diagnosis of diabetes mellitus, type 2, in June 1996.
   
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims, formal and informal, 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

Considering the evidence of record, and in light of the 
applicable laws and regulations, the appellant's claim for an 
earlier effective date must be denied.  In reaching this 
conclusion, the Board finds the evidence of record does not 
show a claim, formal or informal, seeking service connection 
for diabetes mellitus, type 2, prior to November 29, 2005.  
While the evidence of record indicates that the appellant 
received a diagnosis of diabetes mellitus, type 2, in June 
1996, the evidence of records does not demonstrate his intent 
to apply for benefits prior to November 29, 2005.  The 
provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are 
clear that an award of service connection "shall" or 
"will" be the later of the receipt of the claim or the date 
entitlement arose.

However, where compensation is awarded pursuant to a 
liberalizing law or VA issue, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 
3.114, 3.400(p).  In 2000, VA requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes.  See 38 U.S.C.A. 
§ 1116 (2008).  After the NAS issued its report concluding 
that such connection appeared to exist, VA in May 2001 
published a final rule notice in the Federal Register 
amending 38 C.F.R. § 3.309(e) to allow presumptive service 
connection for Type II diabetes.  See 66 Fed. Reg. 23,166 
(May 8, 2001).  The effective date of the diabetes regulation 
is May 8, 2001.  Liesegang v. Secretary of Veterans Affairs, 
312 F.3d 1368 (Fed. Cir. 2002)

The effective dates of awards under 38 C.F.R. § 3.114(a) are 
assigned as follows:

(1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.

(3) If a claim is reviewed at the request 
of the claimant more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request. 

38 C.F.R. § 3.114(a).  In this case, the first diagnosis of 
diabetes mellitus, type 2 is dated in 1996.  The appellant's 
claim for entitlement to service connection for diabetes 
mellitus, type 2 was received on November 29, 2005.  As this 
date is more than one year after the effective date of May 8, 
2001, of the liberalizing law or VA issue, benefits were 
authorized for a period of one year prior to the date of 
receipt of the appellant's claim, from November 29, 2004.  

Accordingly, there is no legal basis on which to assign an 
effective date prior to November 29, 2004, for the grant of 
entitlement to service connection for diabetes mellitus, type 
2.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).   


ORDER

An effective date prior to November 29, 2004, for the award 
of service connection for diabetes mellitus, type 2, is 
denied.


REMAND

In November 2005, the appellant submitted a claim of 
entitlement to service connection for sarcoidosis, to include 
as due to exposure to an herbicidal agent.  After this claim 
was denied in April 2006, the appellant perfect an appeal 
thereof.  38 C.F.R. § 20.302 (2008).  In February 2008, the 
Board remanded this claim for further development to include 
providing the appellant a VA examination to determine the 
etiology of his current sarcoidosis.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In order to satisfy VA's 
duty to assist the appellant, this claim was again remanded 
by the Board in June 2008 for failure to accomplish the 
directives of the February 2008 remand.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008); see Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In November 2008, the appellant underwent a VA examination in 
order to ascertain the etiology of his current sarcoidosis.  
After administering a physical examination, a radiological 
examination, and computed axial tomography scanning, the 
diagnosis was sarcoidosis, stage II, with residuals of 
shortness of breath; the examiner did not provide an 
etiological opinion.  The RO then requested the examiner to 
re-review the appellant's claims file and provide an 
etiological opinion with respect to the appellant's current 
sarcoidosis.  In April 2009, the examiner issued the 
following addendum to the November 2008 examination report:

This [appellant] had undergone a 
respiratory examination regarding 
service connection for sarcoidosis on 19 
November 2008.  It was noted in that 
report that the [appellant] had 
sarcoidosis stage II with residuals of 
shortness of breath.  An opinion was 
asked as to whether [the appellant's] 
sarcoidosis was service related, and if 
so, was it secondary to Agent Orange 
exposure.  It has also been noted in the 
remand that sarcoidosis is not one of 
the presumptive diagnosis [sic] for 
Agent Orange exposure.  A letter from 
[E. B., M.D.], which was undated, states 
that she could not say for certain 
whether [the appellant's] sarcoidosis 
was from Agent Orange exposure or not.  
She said it potentially could be his 
antigenic stimulus but there is still no 
definitive cause for sarcoidosis.  
Therefore, it would be total speculation 
as to what the etiology of [the 
appellant's] sarcoidosis is at this time 
(emphasis added).

The April 2009 etiological opinion does not conform to the 
directives of the Board's February or June 2008 remands.  
Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  Stegall, 11 Vet. App. at 271.  The Board 
remanded this case in order to obtain a VA examiner's opinion 
based on testing administered by that examiner in concert 
with the other relevant evidence of record.  The examiner's 
April 2009 etiological opinion, however, rests entirely on 
Dr. B.'s findings and amounts to a reiteration of Dr. B.'s 
opinion.  Moreover, the examiner did not provide a complete 
and independent rationale for the etiological opinion 
provided.  Id.  As such, the Board finds that a remand is 
necessary to obtain a complete medical opinion regarding the 
etiology of the appellant's sarcoidosis.


Accordingly, the case is remanded for the following action:

1. The RO must obtain a medical opinion, 
from the November 2008 VA examiner if 
possible, addressing whether the 
appellant's current sarcoidosis is related 
to his active duty service, to include as 
due to his exposure to an herbicidal 
agent.  The appellant's claims folders 
must be made available to and reviewed by 
the examiner.  A complete and independent 
rationale for all opinions expressed must 
be provided.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, the examiner must so 
state and explain the underlying rationale 
as to why speculation is required to reach 
the opinion requested.  The report 
prepared must be typed.

If the examiner who provided the November 
2008 VA opinion is unavailable or unable 
to provide the requested opinion, the RO 
must provide the claims file to an 
appropriate VA physician for a new VA 
opinion pursuant to the directives 
contained herein.

2.  The resulting examination report must 
be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall, 11 Vet. 
App. at 271.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


